DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. As an initial matter, the Applicant’s Terminal Disclaimers filed concurrently with the arguments are approved and as such the Double Patenting Rejections posted in the Office Action mailed 11/24/2021 have been overcome and are withdrawn.  However, the Applicant’s arguments over the 35 USC 103 rejection over Likavec are not deemed to be persuasive.  The Applicant has argued that the disclosure of Likavec is insufficient to meet the burden that the natural result flowing from the combination of fluorescent dyes and optical brighteners in Likavec would not result in a FRET pair as recited in pending claim 1.  In support of this the Applicant has argued that Example 7 of Likavec teaches the use of Acid Blue 9 which is a non-fluorescent dye.  Additionally, the Applicant has argued that not every fluorescent dye-optical brightener pair will be a FRET pair.  The Applicant further admits that while it is possible to select a fluorescent dye and optical brightener from those taught by Likavec that form a FRET pair, the possibility of such a result in insufficient to establish a prima facie case of obviousness.
In response to the Applicant’s arguments, the Examiner would like to first point out that while Example 7 of Likavec does not utilize a fluorescent dye, the disclosure of Likavec is not confined what is taught in Example 7.  The Applicant is reminded that patents are relevant as prior art for all they contain, according to the MPEP, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  The MPEP also instructs that, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”  (See MPEP 2123 II).  Likavec is clear in teaching that the toner is preferably fluorescent (see Abstract) and is made fluorescent by virtue of utilizing a fluorescent dye (Col. 2 ln. 18-34).  As Likavec teaches a preference for utilizing a fluorescent dye and further teaches the benefits of coupling the fluorescent dye with an optical brightener it would certainly have been obvious and well within the purview of one of ordinary skill in the art to have combined the fluorescent dyes taught by Likavec with the optical brighteners taught by Likavec.  Such a combination is expressly taught by Likavec.  Furthermore, according to the Applicant’s own specification such a combination will result in the formation of a FRET pair.  As such, it is clear that the combination will inherently result in a FRET pair and that a clear case of prima facie obviousness has been made as Likavec specifically teaches the combination of the same fluorescent dyes and optical brighteners relied on by the Applicant in the instant specification.
The Applicant has further argued that actually achieving FRET in a fluorescent latex depends, in part, on how the resin particles of the latex are made, citing paragraphs 11, 15, 36 and 42 of the instant specification.  The sections of the specification pointed to by the Applicant reveal that homogeneous distribution of the FRET pair, proximity of the FRET pair and the concentration (amount) of the FRET pair in the binder resin all impact whether the latex is able to exhibit FRET under illumination.  Regarding the amount of the fluorescent agents, the Applicant teaches that the fluorescent latex comprises between 0.1 and 10 weight % of the fluorescent agents (paragraph 15 of the instant specification), which is the same range taught by Likavec (see Col. 3 ln. 16-24).  Furthermore, Likavec teaches adding the fluorescent dye and optical brightener to the polyester resin in a melted state prior to cooling, which would be understood to result in a uniform distribution of the FRET pair in the polyester binder resin (Col. 6 ln. 59-Col. 7 ln. 6).  As the only components of the latex are the polyester resin, the fluorescent dye and the optical brightener, the resultant latex will be understood to meet the requirements loosely defined by the Applicant in paragraphs 11, 15 and 36 of the instant specification.  The Applicant has offered no evidence to suggest that the latex of Likave will not inherently exhibit FRET under illumination with ultraviolet light, nor has the Applicant demonstrated that the procedure of paragraph 42 is unique in obtaining a latex that will exhibit FRET as recited in pending claim 1.  For all of these reasons the Applicant’s arguments are not found to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Likavec et al. (US Patent 6,169,185).
Likavec teaches an ink latex comprising resin particles, fluorescent dyes and optical brighteners (Col. 2 ln. 20-Col. 7 ln. 20).  Likavec teaches some of the same fluorescent dyes taught by the Applicant (see Col. 4 ln. 33-41 and the [0013] of the instant specification).  The optical brighteners taught by Likavec are taught to have an absorbance within the wavelength range taught by the Applicant and therefore it is understood that the fluorescent dyes and optical brighteners of Likavec will inherently form a Forstner Resonance Energy Transfer pair (see Col. 6 ln. 50-58 of Likavec).  The fluorescent dye and optical brightener are taught to be present in an amount of from 0.1 to about 20% by weight, preferably from 2 to 10% by weight and the polyester resin is taught to be present in an amount of from 90 to 98% (Col. 3 ln. 16-24).  It would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have optimized the amounts of fluorescent dye and fluorescent brightener in the latex taught by Likavec and to have utilized two resins that are taught as equivalents by Likavec through routine laboratory experimentation.
Allowable Subject Matter
Claim 3 and 8 are allowed.
The Applicant has amended the independent process claims 9 and 14 to include the allowable subject matter of claims 3 and 8.  The Examiner will rejoin said process claims when all other issues (see the rejection above) regarding the elected Group I are resolved.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/17/2022